Citation Nr: 0125224	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  97-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include rhinitis and sinusitis.

2.  Entitlement to an increased (compensable) rating for a 
left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the Montgomery, Alabama RO that denied service 
connection for a respiratory disorder and granted service 
connection for a left heel spur, evaluated as noncompensable.

In January 1999, a video-conference hearing was conducted by 
the undersigned, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in March 1999 when it was 
remanded for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a respiratory disorder, to include 
rhinitis and sinusitis.  In addition, the veteran contends 
that his service connected left heel spur is more disabling 
than currently evaluated.

In its March 1999 Remand, the Board instructed the RO to 
request the names and addresses of all health care providers 
where the veteran received treatment for his respiratory 
disorder and left heel spur since service, and to request 
copies of any previously unobtained clinical records.  
Specifically, the RO was to request records that may have 
been prepared at the Tuskegee, Alabama VA Medical Center 
(VAMC), including those dated in August 1996, as indicated by 
the veteran during a January 1999 video-conference hearing.

By letter dated in April 1999, the RO requested that the 
veteran provide the names and addresses of all health care 
providers where he had received treatment for his respiratory 
disorder and left heel spur since service.  The RO obtained 
private treatment records in April 1999.  Significantly, 
however, there is no indication that the RO attempted to 
obtain the Tuskegee VAMC treatment records for association 
with the claims file.  The Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the VA 
treatment records must be associated with the file before 
further review of the veteran's claims may be undertaken.

In addition, the March 1999 Remand also directed the RO to 
schedule the veteran for a VA respiratory examination in 
order to determine the nature and etiology of any respiratory 
disorder, to include rhinitis and sinusitis.  All tests 
indicated were to be conducted.  In addition, the examiner 
was to provide an opinion for the record as to whether it is 
as least likely as not that any currently diagnosed 
respiratory disorder is related to the veteran's military 
service.  A complete rational for any opinion expressed was 
to be included in the examination report.

The Board notes that a VA respiratory examination was 
conducted in May 1999; however, the examiner did not render 
all the requested opinions.  The May 1999 VA examination 
report notes the diagnoses of: polyps in the left maxillary 
sinus; deviated nasal septum; polyp in the left front sinus; 
and mild obstructive airway disease.  The examiner, however, 
did not provide an opinion for the record as to whether it is 
as least likely as not that any of the currently diagnosed 
respiratory disorders are related to the veteran's military 
service.  The veteran should be afforded an additional 
respiratory VA examination in order to comply with the 
dictates of the Board's prior remand.

With respect to the issue of entitlement to an increased 
(compensable) rating for a left heel spur, if additional 
records are received from the Tuskegee VAMC, the RO should 
ask the examiner who conducted the May 1999 VA orthopedic 
examination to review this evidence and render an opinion for 
the record as to whether this evidence changes, in any 
respect, the opinions he rendered for the record.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the March 1999 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of the matter on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  Hence, in addition to the requested 
development, the RO should undertake any other notification 
or development action deemed warranted under the Act before 
considering the veteran's claims on the merits. 

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should contact the Tuskegee, 
Alabama VAMC and request copies of all 
records of the veteran's treatment for a 
respiratory disorder and a left heel 
spur, including any records that may have 
been prepared in August 1996.  All 
records obtained should be associated 
with the claims file.  If these treatment 
records are not available, it should be 
so certified for the record.

2.  Thereafter, the veteran should be 
afforded a VA respiratory examination in 
order to ascertain the nature and 
etiology of his currently diagnosed 
respiratory disorders, to include 
rhinitis and sinusitis.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims file, including a complete 
copy of this REMAND.  

The examiner should conduct a thorough 
examination and report all pertinent 
clinical findings in detail.  All 
indicated special tests and studies 
should be accomplished.  After review of 
the record and examination of the 
veteran, the examiner should render an 
opinion for the record as to whether it 
is at least as likely as not that any 
currently diagnosed respiratory disorder 
is the result of injury or disease 
incurred or aggravated during the 
veteran's active military service.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
typewritten report.

3.  Thereafter, if any records from the 
Tuskegee VAMC are obtained, V. Malladi, 
M.D., the examiner who conducted the May 
1999 VA orthopedic examination, should 
again  review the veteran's claims 
folder, and offer an opinion for the 
record as to whether the newly received 
evidence from the Tuskegee VAMC changes 
the opinions he rendered in May 1999 in 
any respect.  The basis for the opinion 
should be fully reported for the record.  
If Dr. Malladi is unable to render this 
opinion without conducting an additional 
examination, or if Dr. Malladi is no 
longer available, authorization is to be 
provided for an additional orthopedic 
examination as requested in the March 
1999 remand.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)) are fully satisfied.

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
In doing so, the RO should consider the 
principles set forth by the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999) regarding initial ratings for 
service-connected disabilities.  If the 
veteran fails to report for any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If any benefit sought on appeal 
continues to be denied, the veteran must 
be furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims folder 
is returned to the Board for further 
appellate consideration. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



